Citation Nr: 1634749	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Linda M. Stimmel, One Time Representative


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  He died in June 2007, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The Board previously remanded this matter in April 2015.

The Veteran has provided a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the above-listed representative in conjunction with the claim currently before the Board.  Although the representative, notably an attorney, is not accredited by VA, this is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.  Further, in an April 2016 written statement, the attorney representative asserted that she was not receiving compensation in conjunction with the one-time representation of the appellant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain an adequate opinion regarding the cause of the Veteran's death.
The appellant in this case asserts that service connection for the cause of the Veteran's death is warranted.  Specifically, she asserts that the Veteran's glioblastoma multiforme, which caused his death in June 2007, was the result of his presumed herbicide exposure while serving in Vietnam.  38 C.F.R. § 3.307(a)(6) (iii) (2015).

Following the Board's April 2015 remand, a VA opinion was obtained in January 2016, indicating that it is less likely as not that the Veteran's glioblastoma multiforme causing death was related to service, to include presumed herbicide exposure in Vietnam.  While the examiner noted that there was no indication of any event/incident during the military service that would indicate that the Veteran suffered from, or was predisposed to development of, brain tumor during military service, his rationale regarding herbicide exposure appears to have relied solely on the fact that brain tumors are not listed as a presumptive disease based on Agent Orange exposure.  Indeed, the examiner did not address evidence submitted by the appellant supporting an association between chemical exposure (including pesticides and herbicides) and brain tumors.

The fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009); see Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Congress authorized the Secretary to "'prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans." Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116(b)(1)).  However, in claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id. 
In formulating his opinion, it appears that the VA examiner relied on an Institute of Medicine of the National Academy of Sciences  (NAS) report to provide a negative linkage opinion.  That is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116(2) ("In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences "), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12 (1991); 58 Fed.Reg. 29,107, 29,108  (May 19, 1993).

As the Court held in Polovick: "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection." 23 Vet.App. at 55.  Accordingly, on remand an additional opinion is required that takes into account the Veteran's personal circumstances, how the recognized risk factor(s) apply in his case, and/or whether the glioblastoma multiforme manifested itself in an unusual manner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the January 2016 VA physician (or if no longer available, a suitable replacement) to prepare an addendum medical opinion to the January 2016 medical opinion.  The VA physician should respond to the following: 

Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's glioblastoma multiforme either began during or was otherwise caused by his military service, to include as a result of his presumed exposure to herbicides? Why or why not? 

The VA examiner should specifically discuss whether the Veteran himself experienced any symptoms or risk factors for the development of glioblastoma multiforme during active service, whether the time lag between the Veteran's exposure to Agent Orange and his development of glioblastoma multiforme (over 35 years later) was consistent with the amount of time generally noted for tumor development, and whether the conclusions reached by Agent Orange Updates are persuasive.

2.  Then, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



